 

Exhibit 10.2

BUILDERS FIRSTSOURCE, INC.

2014 INCENTIVE PLAN

RESTRICTED STOCK UNIT AWARD CERTIFICATE

Non-transferable

GRANT TO

_______________________________

(“Grantee”)

by Builders FirstSource, Inc. (the “Company”) of

restricted stock units (the “Units”) convertible, on a one-for-one basis, into
shares of its common stock, par value $0.01 per share.

The Units are granted pursuant to and subject to the provisions of the Builders
FirstSource, Inc. 2014 Incentive Plan (the “Plan”) and this Restricted Stock
Unit Award Certificate (the “Certificate”), including without limitation the
Terms and Conditions beginning on page 4 hereof. By accepting the Units, Grantee
shall be deemed to have agreed to the terms and conditions set forth in this
Certificate and the Plan. Capitalized terms used herein and not otherwise
defined shall have the meanings assigned to such terms in the Plan. Unless
vesting is accelerated as provided in Section 1 hereof or otherwise in the
discretion of the Committee, the Units will vest in accordance with Sections A,
B, and C below, provided that the Grantee remains in Continuous Service with the
Company or its Parent or any of their subsidiaries on each applicable vesting
date.

A. _________Units (the “Time-Vested Units”) shall vest (become non-forfeitable)
in accordance with the following schedule:

 

Vesting Date

 

Percent of Time-

Vested Units Vested

 

 

 

 

 

 

 

 

 

 

 

 

 

B. _________Units shall vest (become non-forfeitable) on ____________ if the
Company Compound Annual Growth Rate (as defined below) exceeds the Industry
Weighted Average Compound Annual Growth Rate (as defined below). The calculation
may be adjusted for changes in commodity prices, facility consolidations,
closing or opening of facilities, acquisitions or divestitures, or any other
factors or situations deemed appropriate by the Company’s management and
approved by the Committee. If the target set in this Section B is not met as of
the vesting date, the Units subject to Section B will be forfeited and will not
be subject to any future vesting.

“Company Compound Annual Growth Rate” means the Compound Annual Growth Rate for
the Company’s total sales.

“Industry Weighted Average Compound Annual Growth Rate” means the sum of (i)
__________ of the Compound Annual Growth Rate for single family housing starts
in the United States, plus (ii) ___________ of the Compound Annual Growth Rate
for repair and remodeling sales in the United States, plus (iii) ___________ of
the Compound Annual Growth Rate for multi-family housing starts in the United
States. United States single family housing starts, repair and remodeling sales,
and multi-family housing starts will be the number published by the U.S. Census
Bureau (including estimates) that most closely approximates the criteria for the
relevant period as determined by the Company’s management and approved by the
Committee. If the U.S. Census Bureau does not publish a number that reasonably
approximates the criteria, the Company’s management, with the approval of the
Committee, will substitute another publicly available measure that does
appropriately approximate the criteria.

“Compound Annual Growth Rate” means (i) total sales or starts (as applicable)
for _____ divided by total sales or starts (as applicable) for ______, (ii) to
the one-third (1/3) power, (iii) minus one (1).

C. _________Units shall vest (become non-forfeitable) on _____________ if the
Total Shareholder Return (as defined below) for the Company for the period from
__________ through ___________ exceeds the median Total Shareholder Return of
the Company’s Peer Group (as defined below) for the same period. If target set
in this Section C is not met as of the vesting date, the Units subject to
Section C will be forfeited and will not be subject to any future vesting.

“Total Shareholder Return” means (i) (a) the closing price of the applicable
entity’s common stock or other common equity on __________, minus (b) the
closing price of the applicable entity’s common stock or other common equity on
__________, plus (c) the

 

--------------------------------------------------------------------------------

 

sum of all dividends and other distributions paid on such entity’s common stock
or other common equity during the period from __________ through ___________, on
a per share basis, divided by (ii) the closing price of the applicable entity’s
common stock or other common equity on ___________.

“Peer Group” means the companies selected by the Committee to serve as the
benchmark for establishing executive compensation for _______, as may be
adjusted. The Compensation Committee may modify the Peer Group during the
vesting period in accordance with its regular practices and to take account of
material changes to members of the Peer Group during the measurement period.

The Committee shall have the sole authority to determine whether the targets set
forth above have been met, and their determination shall be final.

In no case will the vesting period for the Units be deemed to begin prior to
___________.

IN WITNESS WHEREOF, Builders FirstSource, Inc., acting by and through its duly
authorized officers, has caused this Certificate to be duly executed.

 

BUILDERS FIRSTSOURCE, INC.

 

Grant Date:

 

 

 

 

By:

 

 

 

 

 

 

2

--------------------------------------------------------------------------------

 

TERMS AND CONDITIONS

1. Vesting of Units. The Units shall vest (become non-forfeitable) in accordance
with the vesting schedule shown on the cover page of this Certificate.
Notwithstanding the vesting schedule, the Units shall become fully vested and
exercisable upon (i) the termination of Grantee’s Continuous Service with the
Company or its Parent or any of their subsidiaries due to death or Disability,
(ii) a Change in Control, unless the Units are assumed by the surviving entity
or otherwise equitably converted or substituted in connection with the Change in
Control, or (iii) if the Units are assumed by the surviving entity or otherwise
equitably converted or substituted in connection with a Change in Control, the
termination of Grantee’s employment without Cause or Grantee resigns for Good
Reason after the effective date of the Change in Control.

Unless vesting is accelerated as set forth above or otherwise under the Plan, if
Grantee’s Continuous Service with the Company or its Parent or any of their
subsidiaries ceases prior to the vesting date, Grantee shall forfeit all right,
title and interest in and to the Units as of the date of such termination and
the Units will be reconveyed to the Company without further consideration or any
act or action by Grantee.

Notwithstanding the other provisions of this Section 1, (i) if the Grantee
should elect to retire prior to full vesting of the Units granted hereunder,
then, upon approval of the Committee, the Units described in Paragraphs B and C
hereof shall vest on ___________, provided that the vesting conditions set forth
in Paragraphs B and C, as applicable, have been met and (ii) the Committee may
accelerate the vesting of the Units granted hereunder in such other
circumstances as it may determine.

2. Conversion to Stock. Unless the Units are forfeited prior to the vesting date
as provided in Section 1 above, the Units will be converted to actual shares of
Stock on the vesting date. The Company shall issue the Shares in the name of the
Grantee in either certificated or book entry form, as selected by the Company.
Notwithstanding the foregoing, the Company shall have no obligation to issue
Shares in payment of the Units until such issuance and payment shall comply with
all relevant provisions of law and the requirements of any Exchange upon which
the Company’s Shares are then listed. Notwithstanding the foregoing, the
Committee may, in its sole discretion, direct the Company to pay the Grantee the
cash value of vesting shares upon vesting in lieu of the issuance of shares.

3. Dividend Equivalents. No adjustment to the Units will be made for any
dividend that is paid.

4. Changes in Capital Structure. If the Stock shall be changed into or exchanged
for a different number or class of shares of stock or securities of the Company
or of another company, whether through reorganization, recapitalization,
statutory share exchange, reclassification, stock split-up, combination of
shares, merger or consolidation, or otherwise, there shall be substituted for
each share of Stock then underlying a Unit subject to this Certificate the
number and class of shares of stock or securities into which each outstanding
share of Stock shall be so exchanged.

5. Restrictions on Transfer. No right or interest of Grantee in the Units may be
pledged, hypothecated or otherwise encumbered to or in favor of any party other
than the Company or its Parent or any of their subsidiaries, or be subjected to
any lien, obligation or liability of Grantee to any other party other than the
Company or its Parent or any of their subsidiaries. Units are not assignable or
transferable by Grantee other than by will or the laws of descent and
distribution; but the Committee may permit other transfers.

6. Limitation of Rights. The Units do not confer to Grantee or Grantee’s
beneficiary any rights of a stockholder of the Company unless and until shares
of Stock are in fact issued to such person in connection with the Units. Nothing
in this Certificate shall interfere with or limit in any way the right of the
Company or any Affiliate to terminate Grantee’s employment at any time, nor
confer upon Grantee any right to continue in employment of the Company or any
Affiliate.

7. Payment of Taxes. Grantee will, no later than the date as of which any amount
related to the Units first becomes includable in Grantee’s gross income for
federal income tax purposes, pay to the Company, or make other arrangements
satisfactory to the Committee regarding payment of, any federal, state and local
taxes of any kind (including Grantee’s FICA obligation) required by law to be
withheld with respect to such amount. The withholding requirement may be
satisfied, in whole or in part, by the Company withholding from the Units upon
settlement a number of shares of Stock having a Fair Market Value on the date of
withholding, equal to the minimum amount (and not any greater amount) required
to be withheld for tax purposes, all in accordance with such procedures as the
Company establishes. The obligations of the Company under this Certificate will
be conditional on such payment or arrangements, and the Company, and, where
applicable, its Affiliates will, to the extent permitted by law, have the right
to deduct any such taxes from any payment of any kind otherwise due to Grantee.

8. Amendment. The Committee may amend, modify or terminate this Certificate
without approval of Grantee; provided, however, that such amendment,
modification or termination shall not, without Grantee’s consent, reduce or
diminish the value of this award determined as if it had been fully vested
(i.e., as if all restrictions on the Units hereunder had expired) on the date of
such amendment or termination.

9. Plan Controls. The terms contained in the Plan shall be and are hereby
incorporated into and made a part of this Certificate. This Certificate shall be
governed by and construed in accordance with the Plan.

3

--------------------------------------------------------------------------------

 

10. Compensation Recoupment Policy. This Award is subject to any compensation
recoupment policy applicable by its terms to Grantee that the Company may adopt
from time to time to comply with any applicable law, rule or regulation of any
governmental authority or to comply with the rules and regulations of any stock
exchange upon which the Company’s securities are registered.

11. Notice. Notices hereunder must be in writing and either personally delivered
or sent by registered or certified United States mail, return receipt requested,
postage prepaid. Notices to the Company must be addressed to Builders
FirstSource, Inc., 2001 Bryan Street, Suite 1600, Dallas, TX 75201; Attn:
General Counsel, or any other address designated by the Company in a written
notice to Grantee. Notices to Grantee will be directed to the address of Grantee
then currently on file with the Company, or at any other address given by
Grantee in a written notice to the Company.

12. Entire Agreement. This Certificate, including, without limitation, the terms
and conditions set forth herein, and the Plan contain the entire agreement and
understanding of the parties hereto with respect to the subject matter contained
herein and therein and supersede all prior communications, representations and
negotiations in respect thereto.

13. Confidentiality. By accepting this Certificate and the related award,
Grantee agrees to keep confidential and not to disclose to any person or entity
information concerning the terms of this Certificate, the number of Units or
Shares covered by this Certificate or any transactions between the Grantee and
the Company pursuant to this Certificate, except as required by applicable law.

4